United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2249
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Dereck Meyer

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                          Submitted: December 06, 2018
                            Filed: December 11, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Dereck Dominick Meyer appeals the sentence the district court1 imposed after
revoking his supervised release. In counseled and pro se briefs, Meyer challenges the

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
district court’s classification of his most serious violation as a Grade A violation.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

      During the revocation hearing, the parties jointly recommended a revocation
sentence of 21 months in prison, Meyer confirmed his agreement to that sentence, and
the district court adopted the recommendation and imposed the recommended
sentence. This court therefore concludes that any direct challenge to the sentence is
foreclosed. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (“A
defendant who explicitly and voluntarily exposes himself to a specific sentence may
not challenge that punishment on appeal.”)

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                         -2-